Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on February 3, 2021.  Claims 1-12, 15-19, 25, 28-31, and 33 have been amended; claims 32, 47, and 53 cancelled; and claims 56-58, new added. Accordingly, claims 1-12, 15-19, 25, 28-31, 33, and 56-58 are pending.  

Election
Applicant’s election of Group III in the reply filed on 02/04/21 is acknowledged. Claims 1-12, 15-19, 25, and 28-31 have been amended to depend from claim 33. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the followings species, in the reply filed on macroscopic beads as a species is also acknowledged.  
1. Applicant elects Species 1 (Product species); 
2. Two or more hormones claims 8-9) as a species of product 
However, the election is not a complete response to the species election requirement because Applicant fails to elects a single species among the compounds claims 28-31 . It is believed that the species requirement for restriction is proper because claims 28-31 requires the composition further comprises one or more ingredients, each of which is a distinct class(s) of compounds.  For example,  3,4-dehydro-exo-brevicomin and 2-sec-butyl-4,5-dihydrothiazole are 
Applicant indicated that claims 1, 2, 8-10, 11, 12, 17-19, 25, 33, and 56-58 read on the elected species and product.  However, this statement is incorrect because applicant is required to elect a single species in claims 15-16 (an anticoagulant and a toxicant) and claim 28 (one or more additional ingredients). 
An attempt to clarify the election was made on March 5th via telephone.  Unfortunately, Elizabeth A. Conklin was not reached and a  message left in her voice mail. No response was received by noon of March 9th.  
Claims 3-7, 15-16, and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected drawn to the non-elected method or non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/21.
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
Claims 1, 2, 8-10, 11, 12, 17-19, 25, 33, and 56-58 are under consideration on the merit.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12  and 56  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 12 and 56  recite the limitation of “… capable of …”  doing  in line 2 and line 1, respectively.  The phrase "capable of” requires that there be some set of conditions where the (event) will occur.  However, it is impossible to test every possible set of conditions to know if a given embodiment will meet the claim limitations; therefore  The phrase " capable of …" renders the claim indefinite.
It is suggested that claims 12 and 56 are amended to delete the phrase "capable of".
In the interest compact prosecution, the phrase " capable of …" in claims 12 and 56 is not searched nor addressed until applicant amend the claim to overcome the 112(b) rejection. Any prior art teaching a device comprising one or more hormones without recognizing the property or function would read on claims 12 and 56.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 11, 12, 18-19, 25, 33, and 56-58 are rejected under pre-AIA  35 U.S.C. 103 as obvious over Pleasants (US 6272791 B1, issued August 14, 2001) in view of Takacs et al (“Takacs”, non-patent literature, Angew. Chem. Int. Ed. 2016, vol. 55, pp. 6062 –6066; First published: 06 April 2016) and Haim et al (“Haim”, non-patent literature, J Endocrinol Invest. 2003 Oct; vol. 26(10), pp. 1013-22). 
Applicant claims a device for attracting a rodent comprising: a housing for receiving the rodent; and a composition comprising one or more of hormones, or a combination thereof; and wherein the composition is adjacent to or included within the housing. 
In addition, claim 33 (the base claim) uses an open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components. 
Claims 12 and 56 are considered properties or functions of the composition.  According to MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, prior art teaches the same components would necessarily possess the same property or function.
Pleasants is direct to device for delivering a poison to a pest (title and abstract).  Pleasants teaches that FIGS. 1-16 are various views of a first embodiment of a device for sequentially delivering of a bait  and a poison  to a pest including insect and rodent (col. 6, lines 50-55, read on the limitations of housing and composition in the instant claim 33).  Pleasants also teaches that these devices for the delivery of poison include a single poison agent to kill the pests. The pests must voluntary consume a lethal quantity of the single poison agent to kill the pests (col. 1, lines 22-27, read on the limitations of the instant claims 1, 11-12, 19, and 56). Pleasants further teaches that  an exterminator for rats as an elongated rectangular box and food pan in the large compartment is located substantially in the entrance opening of the partition (col. 1, lines 54-61, read on the limitations in the instant claims 25 and 33).
While teaching active ingredient (poison) Pleasants does not expressly teach sex hormones as claimed.  Thus deficiency is cured by Takacs and Haim. 
Takacs is direct to the sex attractant pheromone of male brown rats: identification and field experiment (title).  Takacs  teaches that the identification of the sex pheromone produced by male brown rats and its effect on trap captures of wild female brown rats (abstract).  Takacs  indicates that the lag time for neophobic rodents to become accustomed to the presence of trap boxes in their habitat, and to enter them and get trapped, greatly reduces the expediency of rat control (the left-hand para on page 6062). Takacs also teaches that specific scent cues or st para of right-hand column on page 6062).  Takacs further teaches that the analyses revealed complex odor blends emanating from the soiled bedding of male and female rats (Figure 1), whereas many of the 39 identified odorants are common to both males and females, there are sex-specific differences.  Additionally,  Takacs teaches that the male sex pheromone attracts females and repels males are consistent with life history traits of brown rats.  Furthermore,  Takacs teaches that the female-specific odorants afforded only a few captures of male brown rats in the field and thus likely do not represent the complete sex attractant pheromone of female brown rats. As female scent-mark mostly when they are in estrus, estrus related odorants may need to be present to strongly attract males.
Haim is directed to serum levels of sex hormones and corticosterone throughout 4- and 5-day estrous cycles in Fischer 344 rats and their simulation in ovariectomized females (title).  Haim teaches that both 4- and 5-day cyclers have two distinct and marked surges of progesterone, one on proestrus day and the other on diestrous-1 day. Testosterone levels in 5-day cyclers peaked on diestrus-3, one day earlier than in 4-day cyclers. Daily peak levels of CORT gradually increased from estrus day to proestrous day, whereas daily nadir levels of CORT remained unchanged. To simulate the natural kinetics of specific sex hormones in ovariectomized females, different doses of estradiol (one of the estrogens), progesterone, testosterone, prolactin or CORT are injected s.c. or i.p., or 90-day sustained release pellets containing different doses of estradiol or progesterone are implanted (abstract, read on the limitations of hormones in the instant claims 1-2, 8-9, 18, and 33) . The findings indicated dose- and time-dependent effects, suggesting regimens for modeling the estrous cycle or replacement therapy.

Regarding the specific concentration in claim 2 and the ratio of progesterone and estrogen in claim 10, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, one of ordinary skilled in the art would know a lethal quantity to rodent ranges required via routine experimentation. 
Regarding the composition is attractive to rodents in claim 19,  although, Haim is silent about certain physical properties of the hormones e.g. attractive to rodents, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
Regarding the composition attracts at least one adult female rodent in claim 57, and the composition attracts at least one adult male rodent in claim 58, as taught by Takacs, opposite sex attracts.  Thus, it would have been obvious for one of ordinary skilled in the art to choose the corresponding pheromones or hormones to achieve desired effects. 
Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103 as obvious over Pleasants (US 6272791 B1, issued August 14, 2001) n view of Takacs et al (“Takacs”, non-patent literature, Angew. Chem. Int. Ed. 2016, vol. 55, pp. 6062 –6066; First published: 06 April 2016) and Haim et al (“Haim”, non-patent literature, J Endocrinol Invest. 2003 Oct; vol. 26(10), pp. 1013-22) as applied to claims 1, 2, 8-10, 11, 12, 19, 25, 33, and 56-58 in further view of Endepols et al (“Endepols”, US 20110268692 A1, published November 3, 2011).
The teachings of Pleasants, Takacs, and Haim have been discussed as applied to claims 1, 2, 8-10, 11, 12, 19, 25, 33, and 56-58.  Pleasants, Takacs, and Haim do not expressly teach other additional ingredients as claimed.  These deficiencies are cured by Endepols. 
Endepols  is directed to synergistic rodenticidal compositions (title).  Endepols teaches that the combination of an active anticoagulant rodenticidal compound with an analogue of vitamin D (synonym cholecalciferol) , with at least one of the two components being used at a very low concentration (abstract), equal to or less than 0.0049% ([00009], read on the limitations in the instant claims 2 and 17).  
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention was made to combine the teachings of Pleasants, Takacs, Haim, and Endepols to obtain rodencide compositions comprising cholecalciferol.  One of ordinary skilled in the art would be motivated to do so because Endepols has demonstrated synergistic effect.  Thus, there would have been a reasonable expectation that rodencide compositions comprising cholecalciferol as claimed could be successfully prepared.  Therefore, prima facie obvious case exits, especially absent evidence to the contrary. 

Relevant Prior Art or Reference

Takacs et al (“Takacs”, WO 2013003946 A1, published January 10, 2013) is provided, but not cited, to show the state of art at the time when the invention was filed. 
The limitations in one of claims 28-31 will be addressed when proper species is elected in the nest office action.
 The teachings of Takacs is summarized below.
Takacs  is directed to compositions and methods for attracting and stimulating feeding by mice and rats (title).  Takacs teaches that novel compositions of compounds derived from sugar-containing confections, strawberries, cheese, nuts and lactating female mice and rats. Takacs also teaches that a novel composition comprising 2-hydroxy-3-methylcyclopent-2-en-1-one, butyric acid, 2,3-butadione, 3-methylbutanal, 6-methyl-(E)-2-hepten-4-one, dry-rendered lard and cracklings produced during the dry rendering process was superior to a leading commercial bait in attracting and inducing feeding by mice and rats. Said novel compositions can be used in traps designed to capture mice or rats, and can also be used in foodstuffs laced with a rodenticide.  

CONCLUSION
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617